Appeal by defendant from a judgment of the' County Court, Nassau County, rendered May 11, 1973, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. During the trial, the District Attorney was allowed to read to the jury from a police form concerning defendant’s past criminal record. This constituted error, even though defense counsel had introduced the form into evidence earlier in the trial and had read to the jury from another part thereof (People v. Condon, 26 N Y 2d 139). However, the Trial Judge later clearly charged the jury to disregard the form and its contents. Moreover, the proof of defendant’s guilt was so overwhelming that there was no reasonable possibility of a verdict other than the one rendered. Under these circumstances, we deem the error harmless (CPL 470.05, subd. 1). Latham, Acting P. J., Shapiro, Cohalan, Christ and Munder, JJ., concur.